NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAR 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MIN YOU,                                          No. 13-74429

              Petitioner,                          Agency No. A200-252-962

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Min You, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      The agency found You not credible on several grounds, including You’s

omission from his asylum application statement that he was badly beaten in

detention, and an inconsistency as to the timeframe of his wife’s

abortion. Substantial evidence supports the agency’s adverse credibility

determination. See id. at 1048 (adverse credibility determination reasonable under

“the totality of circumstances”). You’s explanations do not compel a contrary

result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the

absence of credible testimony, You’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of You’s CAT claim

because it was based on the same evidence found not credible, and the record does

not otherwise compel the finding that it is more likely than not You would be



                                         2                                   13-74429
tortured by or with the consent or acquiescence of the government if returned to

China. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                         3                                  13-74429